In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0039V
                                          UNPUBLISHED


    SAUM ESHRAGHI,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: September 23, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On January 7, 2019, Saum Eshraghi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges a Table claim for a shoulder injury related to vaccination
(SIRVA), or in the alternative, a cause-in-fact claim of SIRVA caused by a Tdap vaccine
that he received on November 1, 2016. Petition at 1; Stipulation, filed at September 22,
2021, ¶¶ 2, 4. Respondent “denies that [P]etitioner sustained a SIRVA, as defined in the
Table, denies that the vaccine caused [P]etitioner’s alleged shoulder injury, or any other
injury; and denies that his current condition is a sequela of a vaccine-related injury.”
Stipulation at ¶ 6.

       Nevertheless, on September 22, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $17,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
 SAUM ESHRAGHI,
                                                 )
                Petitioner,
                                                 )
                                                 )    No. 19-39V
 V.
                                                 )    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     ~
_______________ Respondent.                      ))


                                           STIPULATION

       The parties hereby stipulate to the following matters:

       l. Saum Eshraghi, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a tetanus-containing vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I00.3(a).

       2. Petitioner received a tetanus-diphtheria-acellular pertussis ("Tdap") vaccine on

November l, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered a "right shoulder cause-in-fact injury resulting from

the adverse effects of the tetanus vaccination (SIRVA)," and that he experienced residual effects

of this injury for more than six months.

       5. Petitioner represents that there bas been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
        6. Respondent denies that petitioner sustained a SIRVA, as defined in the Table; denies

that the vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that

his current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue a

lump sum of $17,500.00 in the fonn of a check payable to petitioner. This amount represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        l 0. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the Tdap vaccine administered on or about November l , 2016, as

alleged by petitioner in a petition for vaccine compensation filed on January 7, 2019, in the

United States Court of Federal Claims as petition No. 19-39V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner to suffer an

injury contained in the Vaccine Injury Table, a shoulder injury or his current disabilities, or any

other injury or condition.

        I 8. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                  4
    PI :TITH)'.\ ER:




    \.-\ I \1 1 (.,HRA(iH I


    .\ ! n >H,'\F\' Of RECORD t·OR                                                                                                          ,\lTI-IOi"J-:R:                                                                                                                      OF THC ATTOR~EY GEi\ER: . : ·




                                                                                                                                            ~                         -~ ( ) ~
                                                                                                                                             H: \Tl !I: I~ 1.. Pl: \IU \: '.',
                                                                                                                                             :1. pt! I> Di l\.'1..:lPr
         ·-.. ;\,_ i!iilll:' Rt>:,c,. Suitt:- ::(J8                                                                                         1'· ,, ts Bnm\:h
    I )r,.>h,·r. P.--\ 190.? 5
        ~-I:~)   ~~5- I (,~:7                                                                                                                . '--,, l k p;ir:.1 11,.'o:   11 1
                                                                                                                                                                                  '      .
                                                                                                                                                                                  -~: •.u~·t·
    !   -·,·1•r1:I: ,ci~~h ,. Jnulh.:r1·1ru1· .t·,                                       li.                                                 ',( ), B, l\.    -I.(,
                                                                                                                                                        l·r:111:.li11 \, :i•,'l!
                                                                                                                                            ·k•11a111 11'
                                                                                                                                            \\'ash:n~!hin. IX 2(Hl • 4-0 !-h



        , l T II ORf/.l: D REPl~ESF:\T -\ ! f\·E                                                                                             \ I. I ( H-: !\ l \ ~.W R£COlF' H:,!:
         1: n p: " fCR:·· a'AH ': Oi- HE \. L TH                                                                                            ,